IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1688
                             Filed October 29, 2014

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

WILLIAM J. BURNS,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Cerro Gordo County, Karen

Kaufman Salic, District Associate Judge.



      William Burns appeals from the district court’s judgment and sentence for

operating while intoxicated. AFFIRMED.



      Colin C. Murphy of Colin Murphy, P.C., Clear Lake, for appellant.

      Thomas J. Miller, Attorney General, Jean C. Pettinger, Assistant Attorney

General, Carlyle D. Dalen, County Attorney, and R. Blake Norman, Assistant

County Attorney, for appellee.



      Considered by Danilson, C.J., and Vogel and Bower, JJ.
                                       2



BOWER, J.

      William Burns appeals his conviction for operating while intoxicated, in

violation of Iowa Code section 321J.2 (2013). He claims the court erred by not

suppressing his refusal to take breath or urine tests because the peace officer

did not satisfy the exact conditions for invoking implied consent under section

321J.6. We affirm on appeal by memorandum opinion pursuant to Iowa Court

Rule 21.26.

      On January 3, 2013, Burns was involved in a three car accident, which

rendered his car inoperable. After arriving at the accident scene, the officers

determined Burns was at fault. The officers noticed Burns had constricted pupils,

and slow, slurred, and mumbled speech.       The officers suspected Burns was

impaired due to alcohol or a relaxant drug. The officers decided it would be best

to transport Burns to the police station to conduct further interviews and

investigate a possible violation of Iowa Code section 321J.2. On the way to the

police station, an officer asked Burns if he had taken any prescription drugs and

Burns admitted taking Ambien and Xanax, and drinking alcohol earlier in the day.

The officer also informed Burns he wanted him to perform some field sobriety

tests at the station. Burns responded he had a lawyer who informed him not to

do anything.

      Once Burns and the officer arrived at the station, the officer asked Burns

again if he would “complete any tests.” Burns again responded in the negative.

The officer asked Burns three more times if he wanted to complete “field sobriety

or any tests of any kind,” and Burns stated he “did not want to do any tests
                                         3



whatsoever.”     The officer determined reasonable grounds existed to invoke

implied consent.      After the officer invoked implied consent the officer asked

Burns if he would submit to a preliminary breath test. The officer could not

remember if he used the acronym “PBT” or the actual words “preliminary breath

test.” Once again, Burns declined the offer.

       We review the district court’s interpretation of a statute such as section

321J.6 for errors at law. See State v. Hicks, 791 N.W.2d 89, 93 (Iowa 2010). If

the court correctly applied the law, we determine if substantial evidence supports

its findings of fact. Id.

       The State argues the officer’s actions constitute substantial compliance

with the statute. We agree. Iowa Code section 321J.6 establishes the authority

of a peace officer to test the breath, blood, or urine of any person suspected of

driving while intoxicated. State v. Overbay, 810 N.W.2d 871, 875 (Iowa 2012).

“It provides that when there are ‘reasonable grounds to believe that the person

has been operating a motor vehicle in violation of section 321J.2 or 321J.2A [that

person] is deemed to have given consent to the withdrawal of specimens.’” Id.

(citation omitted). Once an officer determines there are reasonable grounds to

believe the person is intoxicated, the officer must determine if any one of the

seven conditions in section 321J.6 (1)(a)–(g) exists. In this case, the officer

invoked the condition: “The person has refused to take a preliminary breath

screening test provided by this chapter.” Iowa Code § 321J.6(1)(c).

       While the officer did not specifically state the words “preliminary breath

test” prior to invoking implied consent, the officer substantially complied with the
                                         4



purpose and meaning of section 321J.6. The officer asked Burns multiple times

whether or not he was willing to submit to testing. Burns unequivocally declined

each invitation.   “Substantial compliance with section 321J.6 is sufficient to

invoke the implied-consent procedure provided the underlying requirements of

the section were not compromised.” State v. Albrecht, 657 N.W.2d 474, 477

(Iowa 2003); see also State v. Satern, 516 N.W.2d 839, 841 (Iowa 1994) (holding

that substantial compliance with section 321J.6 is sufficient if the purposes

underlying section 321J.6's procedural requirements “were not compromised”).

The purpose of section 321J.6 is to identify and remove intoxicated drivers from

the highways, while also protecting the privacy interests of the public. State v.

Palmer, 554 N.W.2d 859, 863 (Iowa 1996). Despite the fact the officer should

have explicitly asked Burns to submit to a preliminary breath test prior to invoking

implied consent, we believe the officer substantially complied with the statute by

asking Burns multiple times if he would consent to testing.

      AFFIRMED.